DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiroza (JP 2012126380 with English Machine Translation). 
Regarding claim 1, Shiroza discloses a tire (title) comprising: at least one pin (12) protruding from an inner circumferential surface (S) of a tread portion (1) of the tire toward a radial direction inner side (see Fig. 1); and a noise damper (20) caught by the at least one pin (12) (see Fig. 1; [0019]), wherein the at least one pin has a distal end with a diameter smaller than that of portions other than the distal end (see Modified Figure 3 below). 

    PNG
    media_image1.png
    359
    890
    media_image1.png
    Greyscale

Modified Figure 3, Shiroza
	Regarding claim 3, Shiroza discloses all of the limitations as set forth above for claim 1. Shiroza further discloses that the at least one pin (12) is provided with, at least partially on its outer circumference, a flange portion (11) protruding in a direction transverse to an axial direction of the at least one pin (12) (see Figs.  2 and 3). 
	Regarding claim 4, Shiroza discloses all of the limitations as set forth above for claim 3. Shiroza further discloses that the flange portion (11) is arranged between the inner circumferential surface (S) of the tread portion (1) and the noise damper (20) (see Fig. 1; [0019]). 
	Regarding claim 6, Shiroza discloses all of the limitations as set forth above for claim 3. Shiroza further discloses that the flange portion (11) is arranged so as to abut against the inner circumferential surface (S) of the tread portion (1) (see Fig. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 2, 10-11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiroza (JP 2012126380 with English Machine Translation) in view of Tanno et al. (US 2010/0018622) (of record) (Tanno). 
Regarding claim 2, Shiroza discloses all of the limitations as set forth above for claim 1. Shiroza further discloses that the shape of the at least one pin (12) is not particularly limited ([0018]). Shiroza further discloses that the at least one pin (12) has an apex on the distal end (see Fig. 3). Shiroza further discloses a desire to create a tire in which the noise damper (20) is effectively attached to the inner surface (S) of the tire ([0020]). Shiroza fails to disclose, however, that the at least one pin (12) is a conic solid. 
Tanno teaches a similar tire (title) in which a noise damper (10) is fixed to at least one pin (8) protruding from an inner circumferential surface (7) of a tread portion (1) of the tire, wherein the at least one pin (8) has an apex on its distal end (see Fig. 5C; [0045]). Tanno further teaches that the at least one pin (8) is a fungus shape, formed by 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one pin as disclosed by Shiroza to be a conic solid as taught by Tanno because they would have had a reasonable expectation that doing so would lead to effective fastening of the noise damper to the inner surface of the tire. 
Regarding claims 10 and 19, Shiroza discloses all of the limitations as set forth above for claims 1 and 3, respectively. Shiroza fails to explicitly disclose, however, that the inner circumferential surface (S) of the tread portion (1) is made of resin. 
Tanno teaches a similar tire (title) in which a noise damper (10) is fixed to at least one pin (8) protruding from an inner circumferential surface (7) of a tread portion (1) of the tire. Tanno further teaches that inner circumferential surface (7) of the tread portion (1) is made of resin ([0033]), which prevents air permeation outside of the tire ([0033]; [0038]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner circumferential surface of the tread portion disclosed by Shiroza to be made of resin as taught by Tanno because they would have had a reasonable expectation that doing so would lead to a prevention of air permeation outside of the tire. 

Regarding claim 15, modified Shiroza discloses all of the limitations as set forth above for claim 2. Modified Shiroza fails to explicitly disclose, however, that the inner circumferential surface (Shiroza: S) of the tread portion (Shiroza: 1) is made of resin. 
Tanno teaches a similar tire (title) in which a noise damper (10) is fixed to at least one pin (8) protruding from an inner circumferential surface (7) of a tread portion (1) of the tire. Tanno further teaches that inner circumferential surface (7) of the tread portion (1) is made of resin ([0033]), which prevents air permeation outside of the tire ([0033]; [0038]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner circumferential surface of the tread portion disclosed by modified Shiroza to be made of resin as taught by Tanno because they would have had a reasonable expectation that doing so would lead to a prevention of air permeation outside of the tire. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shiroza (JP 2012126380 with English Machine Translation) in view of Naruse (WO 2016/027723 with English Equivalent US 2018/0215209). 

Naruse teaches a similar tire (title) comprising at least one pin (13) protruding from an inner circumferential surface (5) of a tread portion (1) of the tire toward a tire radial direction inner side (see Fig. 1); and a noise damper (12) caught by the at least one pin (13) ([0028]). Naruse further teaches that the at least one pin (13) is provided with, at least partially on its outer circumference, a flange portion (11) protruding in a direction transverse to an axial direction of the at least one pin (13) (see Figs. 1 and 3C). Naruse further teaches that the flange portion (11) is separated in a tire radial direction from the inner circumferential surface (5) of the tread portion (1) through the use of raised portion (14) (see Fig. 1). Naruse further teaches that this separation minimizes the increase in temperature of the flange portion (11) and improves the high speed durability of the noise damper (12) ([0031]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flange portion disclosed by Shiroza to be separated from the inner circumferential surface of the tread portion through the use of raised portions as taught by Naruse because they would have had a reasonable expectation that doing so would minimize the increase in temperature of the flange portion and improve the high speed durability of the noise damper. 
Claims 7-9, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiroza (JP 2012126380 with English Machine Translation) in view of Flanagan (US 3,266,113). 
Regarding claims 7 and 16, Shiroza discloses all of the limitations as set forth above for claims 1 and 3, respectively. Shiroza further discloses a desire to create a tire in which the noise damper (20) is effectively attached to the inner surface (S) of the tire ([0020]). Shiroza fails to disclose, however, that the at least one pin (12) is arranged at a number density of 0.01 pcs/cm2 to 0.4 pcs/cm2 on the inner circumferential surface (S) of the tread portion (1).
Flanagan teaches a similar fastening mechanism (1) containing at least one pin (2) which has a distal end with a diameter smaller than that of portions other than the distal end (see Fig. 1). Flanagan further teaches that the ability of the fastening mechanism (1) to resist separation from what is being attached to it is dependent upon the number density of the pin (2) over a certain area (Col. 1, lines 24-28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a number density of the at least one pin as disclosed by Shiroza to be within the claimed range of 0.01 pcs/cm2 to 0.4 pcs/cm2, as claimed in claims 7 and 16, in order to optimize the adhering properties of the at least one pin to the noise damper. 
Regarding claims 8 and 17, Shiroza discloses all of the limitations as set forth above for claims 1 and 3, respectively. Shiroza further discloses that the at least one pin (12) comprises a plurality of pins (12; see Fig. 2). Shiroza further discloses that the tire radial direction length of the pins (12) is not particularly limited ([0020]). Shiroza further 
Flanagan teaches a similar fastening mechanism (1) containing at least one pin (2) which has a distal end with a diameter smaller than that of portions other than the distal end (see Fig. 1). Flanagan further teaches that the ability of the fastening mechanism (1) to resist separation from what is being attached to it is dependent upon the number density of the pins (2) over a certain area (Col. 1, lines 24-28), which is directly dependent upon the distance between the pins (2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a shortest distance between the plurality of pins as disclosed by Shiroza to be larger than a tire radial direction length of the pins, as claimed in claims 8 and 17, in order to optimize the adhering properties of the pins to the noise damper. 
Regarding claims 9 and 18, Shiroza discloses all of the limitations as set forth above for claims 1 and 3, respectively. Shiroza further discloses that the at least one pin (12) comprises a plurality of pins (12; see Fig. 2). Shiroza further discloses that the tire radial direction length of the pins (12) is not particularly limited ([0020]). Shiroza further discloses a desire to create a tire in which the noise damper (20) is effectively attached to the inner surface (S) of the tire ([0020]). Shiroza fails to explicitly disclose, however, that a shortest distance between the pins (12) is smaller than a tire radial direction length of the pins (12). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a shortest distance between the plurality of pins as disclosed by Shiroza to be smaller than a tire radial direction length of the pins, as claimed in claims 9 and 18, in order to optimize the adhering properties of the pins to the noise damper. 
Regarding claim 20, modified Shiroza discloses all of the limitations as set forth above for claim 7. Flanagan teaches that the ability of the fastening mechanism (Flanagan: 1) to resist separation from what is being attached to it is dependent upon the number density of the pins (Flanagan: 2) over a certain area (Flanagan: Col. 1, lines 24-28), which is directly dependent upon the distance between the pins (Flanagan: 2). Since modified Shiroza includes the teachings from Flanagan regarding the density of the pins, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a shortest distance between the plurality of pins (Shiroza: 12) as disclosed by modified Shiroza to be larger than a tire radial direction length of the pins (Shiroza: 12), as claimed in claim 20, in order to optimize the adhering properties of the pins (Shiroza: 12) to the noise damper (Shiroza: 20). 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiroza (JP 2012126380 with English Machine Translation) in view of Tanno et al. (US 2010/0018622) (of record) (Tanno) as applied to claim 2 above, and further in view of Flanagan (US 3,266,113). 
Regarding claim 12, modified Shiroza discloses all of the limitations as set forth above for claim 2. Modified Shiroza further discloses a desire to create a tire in which the noise damper (Shiroza: 20) is effectively attached to the inner surface (Shiroza: S) of the tire (Shiroza: [0020]). Modified Shiroza fails to disclose, however, that the at least one pin (Shiroza: 12) is arranged at a number density of 0.01 pcs/cm2 to 0.4 pcs/cm2 on the inner circumferential surface (Shiroza: S) of the tread portion (Shiroza: 1).
Flanagan teaches a similar fastening mechanism (1) containing at least one pin (2) which has a distal end with a diameter smaller than that of portions other than the distal end (see Fig. 1). Flanagan further teaches that the ability of the fastening mechanism (1) to resist separation from what is being attached to it is dependent upon the number density of the pin (2) over a certain area (Col. 1, lines 24-28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a number density of the at least one pin as disclosed by modified Shiroza to be within the claimed range of 0.01 pcs/cm2 to 0.4 pcs/cm2, as claimed in claim 12, in order to optimize the adhering properties of the at least one pin to the noise damper. 
Regarding claim 13, modified Shiroza discloses all of the limitations as set forth above for claim 2. Modified Shiroza further discloses that the at least one pin (Shiroza: 12) comprises a plurality of pins (Shiroza: 12; see Fig. 2). Modified Shiroza further 
Flanagan teaches a similar fastening mechanism (1) containing at least one pin (2) which has a distal end with a diameter smaller than that of portions other than the distal end (see Fig. 1). Flanagan further teaches that the ability of the fastening mechanism (1) to resist separation from what is being attached to it is dependent upon the number density of the pins (2) over a certain area (Col. 1, lines 24-28), which is directly dependent upon the distance between the pins (2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a shortest distance between the plurality of pins as disclosed by modified Shiroza to be larger than a tire radial direction length of the pins, as claimed in claim 13, in order to optimize the adhering properties of the pins to the noise damper. 
Regarding claim 14, modified Shiroza discloses all of the limitations as set forth above for claim 2. Modified Shiroza further discloses that the at least one pin (Shiroza: 12) comprises a plurality of pins (Shiroza: 12; see Fig. 2). Modified Shiroza further discloses that the tire radial direction length of the pins (Shiroza: 12) is not particularly limited (Shiroza: [0020]). Modified Shiroza further discloses a desire to create a tire in which the noise damper (Shiroza: 20) is effectively attached to the inner surface 
Flanagan teaches a similar fastening mechanism (1) containing at least one pin (2) which has a distal end with a diameter smaller than that of portions other than the distal end (see Fig. 1). Flanagan further teaches that the ability of the fastening mechanism (1) to resist separation from what is being attached to it is dependent upon the number density of the pins (2) over a certain area (Col. 1, lines 24-28), which is directly dependent upon the distance between the pins (2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a shortest distance between the plurality of pins as disclosed by modified Shiroza to be smaller than a tire radial direction length of the pins, as claimed in claim 14, in order to optimize the adhering properties of the pins to the noise damper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749